IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KEITH L. HOLMQUIST and KAY
BURDINE HOLMQUIST, f/k/a KAY                     DIVISION ONE
BURDINE, husband and wife; and
FREDERICK A. KASEBURG, a                         No. 70500-8-1
single man,                                      (Consol. with No. 70504-1-1)

                     Respondents,
                                                 PUBLISHED OPINION
                                                                                  r-o        * -- ".
                                                                                  CD

                                                                                  jr-    •>•>     -
                                                                                         _      j •'
                                                                                  C__
KING COUNTY, a political subdivision                                                     p-j ~
                                                                                  35     o-
of the State of Washington; and                                                   CO      ' '-r
CITY OF SEATTLE, a municipal                                                      o      ^;-~

corporation,                                                                      J».    c-Or
                                                                                  .-&>
                                                                                         :~-~-^L
                                                                                  No. 70500-8-1 (Consol. with No. 70504-1-l)/2


underlying the street. However, if the street is vacated while the platter still owns

both abutting properties, any conveyance thereafter will not presumptively

include the vacated land.

       In this case, the street was vacated after the two individuals contracted to

purchase the abutting properties, but before either completed performance under

the contract and received a deed. Pursuant to the law in 1932, executory

contract purchasers had the right to receive a deed to the contracted-for property

once the entire purchase price was paid. That right ran with the land, unless a

bona fide purchaser for value without notice of the contracts procured the land

from the original seller. Here, when the Puget Mill Company contracted to sell

the abutting properties, half of the street was included in the land to be conveyed
to each of the purchasers. In 1932, after one of the executory contracts was

recorded, the Puget Mill Company gifted the vacated street by quitclaim deed to

King County. Because King County was not a bona fide purchaserfor value
without notice, each of the contracting individuals gained equitable title to halfof

the vacated street upon payment of the full contract price. Accordingly, we hold

that the trial court did not err by quieting title to the property in the successors in

interest of the contracting individuals.

                                            I


       The property in dispute is a 60-foot-wide strip of land on the shore of Lake
Washington. The legal description of the property is as follows:

       All that portion of land, sixty feet in width, lying east of the Northern
       Pacific Right-of-Way between Tract 12, Block 1 and Tract 1, Block
       2, Cedar Park Lake Front as per plat recorded in volume 29 of
No. 70500-8-1 (Consol. with No. 70504-1-1)73


       plats, page 47 records of King County Auditor; situate in the City of
      Seattle, County of King, State of Washington.

       In 1926, this piece of property and the area surrounding it were situated in

King County in a neighborhood known as Cedar Park. All real property located in

Cedar Park was owned by the Puget Mill Company. The Puget Mill Company

platted the land and recorded documentation of the plat, which contained the

following dedication:

              Know all men by those presents that the Puget Mill
       Company, a corporation, organized and existing under the laws of
       the State of California, and having its principal place of business in
       the City of San Francisco, owner in fee simple of the tract of land
       plotted in this plat of Cedar Park Lake Front, hereby declare this
       plot and dedicate to the use of the public forever all the streets
       shown hereon and the use thereof for all public purposes not
       inconsistent with the use thereof for public highway purposes, also
       the right to make all necessary slopes for cuts and fills upon the
       tracts and blocks shown upon this plot in the reasonable, original
       grading of streets shown hereon.[1]
One of the dedicated streets depicted on the plat was the end of E 130th Street.2
       On August 17, 1926, Mona Muller entered into an executory contract to
purchase the plot of land immediately north of the end of E 130th Street. This
contract was not recorded and no record of it has been found; however, it is

referenced in the deed to the property. Muller is the predecessor in interest of

the Holmquists.

       On November 1, 1926, J.I. Shotwell entered into an executory contract to

purchase the plot of land immediately south of the end of E 130th Street. The


       1The plat was signed by the Puget Mill Company on October 11, 1926 and filed with King
County on October 20, 1926. Acorrected plat was filed on December 7, 1926.
       2 Since renamed NE 130th Street.
No. 70500-8-1 (Consol. with No. 70504-1-l)/4


executory contract described the parcel solely by its platted lot number. Shotwell

recorded the contract on September 29, 1927.3 Shotwell is the predecessor in

interest of Kaseburg.

       On April 26, 1932, Shotwell, Muller, and numerous others filed a petition to

vacate E 130th Street east of the Northern Pacific Railway right-of-way.4 On

June 25, 1932, Shotwell and Muller executed a quitclaim deed conveying that

same property to the Cedar Park Community Club, although the deed was never

delivered. Shotwell's and Muller's purpose in doing so was to designate the land

as a community beach. On June 27, 1932, the King County Board of

Commissioners voted to vacate the street at the end of E 130th Street (the area

at issue herein).

       On August 10, 1932, the Puget Mill Company executed a quitclaim deed
conveying its interest in the vacated street to King County. This deed was lost
and a replacement deed was executed on March 30, 1935. The quitclaim deed
was recorded on April 10, 1935.

       Muller and Shotwell each made full payment pursuant to the terms of their

respective contracts with the Puget Mill Company. Accordingly, the Puget Mill
Company conveyed a deed to the property north of the vacated street to Muller
on September 20, 1933. The deed was recorded seven days later. The Puget
    Company conveyed a deed to the property south of the vacated street to

       3The various parties have litigated this matter under the assumption or implied
agreement that the contracts of Shotwell and Muller were identical as to material terms. We
resolve the issues presented herein consistent with the record as developed by the parties.
        4This is the area platted for a street lying between the numbered lots being purchased by
Shotwell and Muller, respectively. The legal description ofthis area is as previously set forth.
No. 70500-8-1 (Consol. with No. 70504-1-1)75


Shotwell on March 8, 1935. The deed was recorded, although it is unclear from

the record when this occurred. Both deeds describe the properties conveyed by

referencing their platted lot numbers.

       The Cedar Park neighborhood was annexed by the City of Seattle in 1954.

       In 2012, the current owners of the abutting properties, the Holmquists and

Kaseburg, brought a quiet title action against King County. Seattle later

intervened with permission of the trial court. The trial court granted summary

judgment in favor of the Holmquists and Kaseburg, holding that each held title to

one half of the vacated land, free and clear of any interest of either King County

or Seattle. The trial court also awarded attorney fees to the Holmquists and

Kaseburg against King County.

       King County and Seattle filed separate appeals, which have been

consolidated.

                                                II


       King County and Seattle5 contend that the trial court erred by quieting title

in the Holmquists and Kaseburg. This is so, they assert, because Haaen v.

Bolcom Mills, 74 Wash. 462, 133 P. 1000, reh'q denied 134 P. 1051 (1913), and

Ashford v. Reese. 132 Wash. 649, 233 P. 29 (1925), dictate that the Puget Mill

Company owned the property at issue in 1932 and, therefore, that the
governments have an interest in it now. Although the Puget Mill Company did



        5The parties to this appeal assume that Seattle had a colorable claim ofinterest in the
property such that its intervention was proper. The record does not reveal the nature of this
claim. Nevertheless, we need not address this concern in order to resolve this appeal.
No. 70500-8-1 (Consol. with No. 70504-1-1)76


hold legal title to the property in 1932, neither King County nor Seattle has any

interest in it now.

       The superior court resolved this matter on summary judgment. We review

the grant of summary judgment de novo. Fiore v. PPG Indus., Inc., 169 Wn.

App. 325, 333, 279 P.3d 972, review denied, 175 Wn.2d 1027 (2012). Summary

judgment is appropriate only where there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. CR 56(c). In

reviewing a summary judgment order, we view the facts and all reasonable

inferences therefrom in the light most favorable to the nonmoving party. Dumont

v. City of Seattle, 148 Wn. App. 850, 861, 200 P.3d 764 (2009).

       We first clarify the original status of the property. When the Puget Mill

Company platted the Cedar Park neighborhood in 1926, it dedicated E 130th
Street as a public highway. It has long been the law that the platting of a public
street presumptively creates an easementfor public use. Kielv v. Graves, 173
Wn.2d 926, 930, 271 P.3d 226 (2012) (citing Schwede v. Hemrich Bros. Brewing

Co., 29 Wash. 21, 69 P. 362 (1902)); see also Holm v. Montgomery, 62 Wash.

398, 399, 113 P. 1115 (1911) ("It has become the settled rule of this courtthat

the public has only an easement of use in a public street or highway."). The
language ofthe Puget Mill Company's dedication is consistent with this
presumption. The Puget Mill Company stated that it was dedicating the use of
the roads, not the ownership of the roads to the public.

                Know all men by those presents that the Puget Mill
        Company, a corporation, organized and existing under the laws of
        the State of California, and having its principal place of business in
No. 70500-8-1 (Consol. with No. 70504-1-1)77


       the City of San Francisco, owner in fee simple of the tract of land
       plotted in this plat of Cedar Park Lake Front, hereby declare this
       plot and dedicate to the use of the public forever all the streets
       shown hereon and the use thereof for all public purposes not
       inconsistent with the use thereof for public highway purposes, also
       the right to make all necessary slopes for cuts and fills upon the
       tracts and blocks shown upon this plot in the reasonable, original
       grading of streets shown hereon.

(Emphasis added.) Thus, by the terms of the dedication, prior to 1932, King

County held a right-of-way easement over E 130th Street. When the public holds

only a right-of-way easement, fee title to the land underlying the street remains
with the platter: "the laying out of a street is not a surrender of title." Chlopeck

Fish Co. v. City of Seattle, 64 Wash. 315, 323, 117 P. 232 (1911).6 Accordingly,

fee title to the land underlying E 130th Street remained with the Puget Mill

Company.7

                                                 Ill


       That King County held only an easement interest in the area platted as E
130th Street affected the interests of the parties to the executory contracts.

Because the Puget Mill Company held fee title to the land underlying the street, it
had the right to convey that property notwithstanding the existence of the

       6Although the platter in Chlopeck was the State ofWashington, the same rule pertains
when the platter is a private entity. See Burmeister v. Howard, 1 Wash. Terr. 207, 211 (1867)
("[W]hen an easement is taken as a public highway, the soil and freehold remain in the owner of
the land encumbered only with the right of passage in the public").
        7The presumption discussed is not a conclusive one. As our Supreme Court explained:
        "The intention of the owner is the very essence of every dedication.'" Frye v.
        King County. 151 Wash. 179, 182, 275 P. 547 (1929) (quoting Citv of Palmetto v.
        Katsch, 86 Fla. 506, 510, 98 So. 352 (1923)). Intent must be adduced from the
        plat itself. Id When an individual seeks to dedicate a fee interest, "that intent
        should be clearly stated and the use should be unrestricted or, if the use is a
        condition, the condition should be clearly stated with a specific right of reversion."
        Washington Real PropertyI Deskbook § 91.9(1) [(3d ed. 2001)].
Kielv, 173 Wn.2d at 933-34 (footnote omitted). Here, as discussed, the words ofthe plat are
consistent with the presumption.
No. 70500-8-1 (Consol. with No. 70504-1-1)78


easement. Even before a street is vacated, "the owner can sell a lot adjoining a

street, and part with or reserve the interest in the street, subject to the easement,

as he sees fit." White v. Jefferson, 110 Minn. 276, 282, 124 N.W. 373, reh'g

denied, 125 N.W. 262 (1910).8 That is precisely what the Puget Mill Company

did.

          Pursuant to the law in 1926, a conveyance of a property abutting a street

was presumed to convey half of the underlying street by implication.

          [A] conveyance of land abutting upon a public highway carries with
          it the fee to the center of the highway as part and parcel of the
          grant. No language is required to express such an intent on the
          part of a grantor in whom the title to the lot and highway vests. It
          follows as an inference or presumption of law that, in selling the
          land abutting upon the highway, he intended to sell to the center
          line of the adjoining highway. Rowe v. James, 71 Wash. 267, 128
          Pac. 539 [(1912)]. While the intention to pass such a title is always
          presumed and requires no special words to create it, the contrary
          intention will never be presumed, and before it will be held that it
          was the intention of the grantor to withhold his interest in the
          highway after parting with his title to the adjoining land, such
          declaration of intent must clearly appear. Gifford v. Horton, 54
          Wash. 595, 103 Pac. 988 [(1909)]. Deeds may expressly exclude
          the streets, but unless they do, the implication is that the street is
          included. Cox v. Freedlev, 33 Pa. St. 124, 75 Am. Dec. 584
          [(1859)].

Bradley v. Spokane & Inland Empire R.R. Co., 79 Wash. 455, 459-60, 140 P. 688

(1914).9

          Shotwell's contract described the property by its lot number on the

recorded plat. By describing the property in this manner, "the intention ofthe
grantor making such conveyance is that his vendee is entitled to all the

          8The opinion in White is cited with approval by the court in Haqen. 74 Wash, at 467-70.
          9This remains the law. See Christian v. Purdv, 60 Wn. App. 798, 802, 808 P.2d 164
(1991).

                                                -8-
No. 70500-8-1 (Consol. with No. 70504-1-1)79


appurtenant advantages and rights which the plat proclaims to exist, so far as the

land included in it is owned by the grantor." Olin v. Denver & R.G.R. Co., 25

Colo. 177, 179, 53 P. 454 (1898); accord Van Buren v. Trumbull, 92 Wash. 691,

693-64, 159 P. 891 (1916) ("'Where, therefore, lots have been offered for sale,

and have been purchased in accordance with a map or plat upon which streets

are made to appear, it is presumed that the purchase was induced, and the price

of the lots enhanced thereby, and the seller is estopped to deny the right which

has thus been acquired.'" (quoting City of Norfolk v. Nottingham, 96 Va. 34, 30

S.E. 444, 445 (1898))). One of those appurtenant rights was presumed fee title

to the middle of E 130th Street. When they entered into the respective contracts,

by not specifically providing otherwise, Shotwell, Muller, and the Puget Mill
Company all contracted for the sale ofthe numbered parcels accompanied by
each parcel's appurtenant interest in half ofthe platted street. Accordingly,
Shotwell and Muller, upon full performance on their respective parts, were

entitled to receive legal and equitable title to all of the property subject to the

contracts, including the respective interests in half the street.

                                           IV


       Nonetheless, King County and Seattle contend that the foregoing analysis

is irrelevant. This is so, they assert, because pursuant to the Ashford decision,
Shotwell and Muller had no interest in the abutting properties until they received

their deeds. We disagree.

       In Ashford, our Supreme Court stated that, "an executory contractof sale
in this state conveys no title or interest, either legal or equitable, to the vendee."
                                           -9-
No. 70500-8-1 (Consol. with No. 70504-1-1)710


132 Wash, at 650.10 In the five years following the Ashford decision, the

Supreme Court issued a series of supplemental opinions clarifying both the effect

of that decision and those rights contract purchasers possessed, despite lacking

title. Three years after Ashford, the court held, "Undoubtedly such purchaser

does have a right of possession and a right to acquire title in accordance with the

terms of the contract. Such rights, though not amounting to title, are substantial

rights such as one having notice and knowledge is bound to respect." Oliver v.

McEachran, 149 Wash. 433, 438, 271 P. 93 (1928) (emphasis added). The

following year, the Supreme Court held that although the rights of contract

purchasers "do not rise to the dignity of title, either legal or equitable," they "are
annexed to and are exercisable with reference to the land, and therefore come

within the designation of 'real property.'" State ex rel. Oatev Orchard Co. v.
Superior Court for Chelan County, 154 Wash. 10, 12, 280 P. 350 (1929). With

respect to contract sellers, the Supreme Court characterized their interest as "a
legal title subject to be defeated absolutely by a performance ofthe contract on
the part ofthe grantees, and subject to be reinstated in full on a breach of the
contract." Culmback v. Stevens, 158 Wash. 675, 681, 291 P. 705 (1930).11
       These rights and obligations were not altered or extinguished by the street
vacation. Vacation of a street does not diminish the rights of private parties



        10 Ashford was overruled in 1977. See Cascade Sec. Bank v. Butler, 88 Wn.2d 777, 780,
567P.2d631 (1977).
        11 None of these cases purported to overrule Ashford. In all three cases, the court
viewed its holding as being in harmony with Ashford. As explained, "neither in the Ashford case
or elsewhere has this court said that a purchaser in possession under an executory contract has
no rights." Oliver. 149 Wash, at 438.

                                              -10-
No. 70500-8-1 (Consol. with No. 70504-1-1)711


possessing an interest in the underlying land. Rowe, 71 Wash, at 271 (citing

Comm'rs of Coffey County v. Venard. 10 Kan. 95, 100 (1872)). Thus, the street

vacation did not—and could not—have the legal effect of altering the Puget Mill

Company's underlying fee interest. Moreover, the street vacation did not have

the legal effect of extinguishing Shotwell's and Muller's contractual rights. See

Omaha Loan & Trust Co. v. Goodman, 62 Neb. 197, 86 N.W. 1082, 1085 (1901)

(street vacation had no effect on university board's contract to purchase land).12
       The actual effect of street vacations was articulated by the Supreme Court

in Hagen: "[T]he general rule [is] that, upon the vacation of a street or alley, the

land thus relieved of the public easement therein becomes attached to, and

passed by deed under a description ofthe abutting property." 74 Wash, at 466.
"The reason" for this rule, the court stated, was "that the law will presume that

[the abutting landowners] have paid an enhanced value therefor in consequence

of the prospective use of the street." Hagen, 74 Wash, at 466.
       As the court explained, the general rules regarding street vacations are

"qualified when the circumstances of the particular case demand it." Hagen, 74
Wash, at 465. In that case, the particular circumstances led the court to

conclude that the vacated street was a separate parcel belonging to the seller.

When the street was vacated in 1889, Seattle Iron & Steel Manufacturing

Company owned both of the abutting properties. Hagen, 74 Wash, at 463. For
any conveyance thereafter, '"[t]he parties would contract with reference to a

       12 Goodman was cited with approval in Broadway Hosp. &Sanitarium v. Decker, 47
Wash. 586, 591, 92 P. 445 (1907).

                                          -11-
No. 70500-8-1 (Consol. with No. 70504-1-1)712


record showing that no street existed, where the vacation proceedings are

required to be recorded.'" Hagen, 74 Wash, at 469 (quoting White, 110 Minn, at

284). Seattle Iron did not sell any of its property until 1900. Hagen, 74 Wash, at

464. Thus, when the plaintiff contracted to buy the property, he could not

impliedly own out to the middle of the street because there was no street.

Hagen. 74 Wash, at 473-74. Instead, "the title to the vacated street passed in

fee simple," to Seattle Iron as a separate parcel. Hagen, 74 Wash, at 466.
       This approach was reaffirmed in Raleigh-Havward Co. v. Hull, 167 Wash.

39, 8 P.2d 988 (1932).13 In that case, Kla-Pache Avenue was vacated in 1921, a
time at which Willapa Improvement Company owned all of the surrounding

properties. Raleigh-Havward, 167Wash, at 40-41. Willapa did not convey any
property until 1923. Raleigh-Havward, 167 Wash, at 41. The court, in reliance
on Hagen, held that "the rule does not apply that purchasers acquire the fee to a

platted street when, as a matter offact, at the time ofthe purchase there was no
platted street." Raleigh-Havward, 167 Wash, at 44. Thus, "after Kla-Pache
avenue was vacated, it became a distinct parcel of land, and did not pass as an

incident orappurtenance to the lots by the several conveyances from the
company to the respondents." Raleigh-Havward, 167 Wash, at 43.
       Of course, this case does not resemble Hagen or Raleigh-Havward,
because here there was a platted street when Shotwell and Muller contracted to
buy their parcels. As previously noted, a conveyance of a property abutting a

        13 Raleigh-Havward was decided in March 1932, three months before the portion of E
130th Street at issue herein was vacated.

                                            -12-
No. 70500-8-1 (Consol. with No. 70504-1-1)713


street presumably conveys half of the underlying street by implication. Bradley,

79 Wash, at 459-60. Thus, unlike in Hagen and Raleigh-Havward, the

predecessors to the parties herein contracted with the implied intent that halfof

the street would be included in each conveyance.

       In light of the case authority discussed, it cannot be said that the Hagen

decision resulted in the Puget Mill Company acquiring unencumbered ownership

of the land underlying the street upon its vacation. "'[H]e who has already been

once paid for his land cannot, in equity, be heard to assert title thereto as against
one who has paid him the consideration therefor.'" Hagen, 74 Wash, at 467

(quoting OHn, 25 Colo, at 183). Prior to the street being vacated in 1932, the
Puget Mill Company had contracted to sell the two halves ofthe underlying
property to Shotwell and Muller, and had already received partial payment and
timely performance under those contracts. As with the adjoining numbered lots,
the Puget Mill Company held legal title to the halves ofthe vacated street
"subject to be defeated absolutely by a performance of the contract on the part of
the grantees." Culmback, 158 Wash, at 681. Neither Shotwell nor Muller were
delinquent in their payments in 1932. When each completed payment under
their executory contracts, the Puget Mill Company was contractually obligated to
convey the vacated land to them.

                                          V


       Instead of conveying the vacated land to Shotwell and Muller, however,
the Puget Mill Company conveyed the land by quitclaim deed to King County.
 Nonetheless, the Puget Mill Company's execution of a quitclaim deed in favor of
                                         -13-
No. 70500-8-1 (Consol. with No. 70504-1-1)714


King County extinguished neither Shotwell's nor Muller's preexisting contractual

interests.


       Culmback demonstrates that this is so. In that case, Richardson signed

an executory contract to purchase a parcel of land from Smith. Culmback, 158

Wash, at 676. Smith assigned the right to receive the contract's installment

payments to Stevens. Culmback, 158 Wash, at 676-77. Thereafter, Smith

declared bankruptcy. Culmback, 158 Wash, at 677. Despite the fact that Smith

retained naked legal title to the property, our Supreme Court held that the

bankruptcy trustee was entitled to nothing. Culmback, 158 Wash, at 681. By
entering into the executory contract, the only true interest retained by Smith was
"the right to receive the payments as they fell due on the contract," which Smith
had assigned to Stevens prior to declaring bankruptcy. Culmback, 158 Wash, at
681. The court held that,

               "The vendor in a land contract who assigns that contract or
        the right to the payments thereunder to another holds the legal title
        to the land in trust for the two parties under that contract, and such
        trust persists andaccompanies the legaltitle wherever it may go,
        unless, indeed, into the hands of a bona fide holder for value. Of
        course, when payment is completed that trust is solely and
        exclusively for the purchaser, who thereby gains the complete
        equitable title to the land."

Culmback, 158 Wash, at 682 (emphasis added) (quoting Foster v. Lowe, 131
Wis. 54, 110 N.W. 829, 831 (1907)). Any transfer of title to the bankruptcy

trustee, who was not a bona fide purchaser for value, could not have
extinguished Richardson's rights to the property. "[N]aked legal title to the
property" remained "in trust" for Richardson's benefit, and as such, it was not an

                                          -14-
No. 70500-8-1 (Consol. with No. 70504-1-1)715


asset of Smith's that could be acquired by the bankruptcy trustee. Culmback,

158 Wash, at 681.

       By using a quitclaim deed, the Puget Mill Company conveyed to King

County, "all the then existing legal and equitable rights of the grantor in the

premises therein described." Rem. Rev. Stat. § 10554. As such, the Puget Mill

Company could only convey the interest it retained in the property and no more,

unless conveyed to a bona fide purchaser for value without notice. Cf, McDonald

v. Curtis, 119 Wash. 384, 385, 205 P. 1041 (1922) (judgment creditor could

"acquire no greater interest in the property" than debtor possessed). The interest

that the Puget Mill Company held in the vacated property was subject to

Shotwell's and Muller's contracts. Thus, unless it was a bona fide purchaser for

value without notice, King County's title to the property after it received the

quitclaim deed was also subject to Shotwell's and Muller's contracts.
       The parties present no evidence that King County was a bona fide
purchaser for value ofthe vacated land. The deed to King County for the
vacated street shows that the consideration given for the property was $10. The

nominal amount demonstrates that the transfer was a gift, not a bona fide

purchase for value.

       Moreover, King County accepted the quitclaim deed with notice of
Shotwell's contract. In 1927, the legislature enacted a bill allowing real estate

purchasers to record executory contracts. Laws of 1927, ch. 278, § 3. Once the
contract was recorded, it served as "notice to all persons of the rights of the

vendee under the contract." Laws of 1927, ch. 278, § 3. Shotwell took

                                         -15-
No. 70500-8-1 (Consol. with No. 70504-1-1)716


advantage of this statute and recorded his contract in September 1927. Thus,

when it accepted the quitclaim deed in 1932, King County was on notice that at

least half of the street was subject to be conveyed upon completion of an

executory contract and that the Puget Mill Company was not conveying

unencumbered title to the area of the vacated street.

       Because it was not a bona fide purchaser for value without notice in 1932,

King County held the vacated property "in trust" for Shotwell and Muller pending

completion of their contracts. Shotwell and Muller both paid the contracted

purchase price in full. After each completed payment, King County, like the

bankruptcy trustee in Culmback, was no longer entitled to anything. Rather,
Shotwell and Muller "'gain[ed] the complete equitable title to the land,'" including

one half each of the vacated property. Culmback, 158 Wash, at 682 (quoting

Foster, 110 N. W. at 831).

       Thus, because Shotwell and Muller gained equitable title to the vacated

property upon satisfaction oftheir contractual obligations, the trial court did not
err by quieting title in favor oftheir successors in interest, the Holmquists and
Kaseburg.

       Affirmed.                          *-»




We concur:




                                         -16-